945 F.2d 416
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James C. HAYES, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 91-3041.
United States Court of Appeals, Federal Circuit.
Sept. 9, 1991.

Before NIES, Chief Judge, and CLEVENGER and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
James C. Hayes appeals the final decision of the Merit Systems Protection Board (Board), No. SL07528810354-1 (September 20, 1990).   The Board upheld the administrative judge's decision to remove Mr. Hayes from his position as a supervisor for the United States Postal Service.   This court affirms.


2
The administrative judge thoroughly weighed the evidence and properly applied the law.   At length, the administrative judge made several determinations based on the witnesses' credibility.   Such determinations are "virtually unreviewable."   Hambsch v. Department of Treasury, 796 F.2d 430, 436 (Fed.Cir.1986).   Thus, the Board properly affirmed petitioner's removal.